DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note [Compact Prosecution Attempt]
Since only claim 10 has possible 35 USC § 112 (b) issue for not explicitly reciting the “relationship”, Examiner communicated applicant’s attorney for Compact Prosecution’s sake. However, no reply was reached by appointed time from Attorney, and thus this Office Action is being sent, where only claim 10 is rejected, while allowing rest of the claims 1-9. For further details see the Interview Summary. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

The omitted steps are: reciting a relationship step, right after when it is introduced in line 20 (“satisfy the following relationship”). Omission of such step, makes claim 10 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

[Examiner’s Note – Claim 10 would be examined as best understood under reference]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba et al. (US 20170338265, hereinafter Yoshiba) in view of Official Notice.
	
Regarding claim 10, Yoshiba discloses an image capture apparatus (300, fig. 20) comprising: an image sensor (sensor 302, fig. 20 and 1 in fig. 1) that comprises a pixel array (3, fig. 1) in which pixels (2, fig. 1) each including a photoelectric conversion unit (PD 42 in fig. 2, and PD in fig. 10) being divided into a plurality of photoelectric conversion subunits are two-dimensionally arranged (fig. 1), wherein: 
the pixels each include, in addition to the photoelectric conversion unit, a first inner-layer lens (121 in layers, 62A-C, fig. 10), a second inner-layer lens (121 in layers, 62A-C, fig. 10) whose distance from the photoelectric conversion unit is larger than a distance from the photoelectric conversion unit to the first inner-layer lens (the limitation is understood met in fig. 10), and 
an on-chip microlens (on-chip lens 72, fig. 10) whose distance from the photoelectric conversion unit is larger than the distance from the photoelectric conversion unit to the second inner-layer lens (limitation is understood met in fig. 10); 
a light-shielding wall (61A-C, fig. 10, ¶0070) around the second inner-layer lens is provided between adjacent pixels (see fig. 10); and 
a first positional difference between a center position of the first inner-layer lens and a center position of the photoelectric conversion unit, a second positional difference 
the center position of the photoelectric conversion unit satisfy the following relationship (since no relationship is laid out, this limitation is understood met for any convenient arbitrary relationship. Also see the 35 USC § 112(b) rejection made above); 
an image processing circuit (DSP 303, fig. 20) configured to generate a pair of image signals for phase difference AF based on signals obtained by the plurality of photoelectric conversion subunits of the image sensor (phase difference pixels 2P in fig. 11, ¶0065-0066, ¶0192); and 
a focus detection unit configured to perform focus detection of an optical system of a lens unit based on a phase difference between the pair of image signals (fig. 11, ¶0136-0147. ). 
Yoshiba is not found disclosing explicitly, one or more processors that execute a program stored in a memory and thereby function as, the focus detection unit, for which Examiner takes Official Notice. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the focus detection unit in one or more processors that execute a program stored in a memory, because, such known method are widely used in the art to yield predictable results.
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – HSEIH et al. (US 2019/0096932), Sekine (US 2015/0109501), Nakai (US 2013/0258259), NAKAMURA et al. (US 2012/0267743), MATSUSHITA (US 2009/0224348) – who disclose different image sensor architectures of interest, having microlens layer with at least one additional inner on-chip lens layer besides the microles layer.
Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the closest prior art Yoshiba et al. (US 20170338265) discloses –

Regarding claim 1, an image sensor (1, fig. 1) comprising a pixel array (3, fig. 1) in which pixels (2, fig. 1) each including a photoelectric conversion unit (PD 42, fig. 1, and PD in fig. 10) are two-dimensionally arranged (fig. 1, ¶0050), wherein: 
the pixels each include, in addition to the photoelectric conversion unit, a first inner-layer lens (121 in layers, 62A-C, fig. 10), a second inner-layer lens (121 in layers, 62A-C, fig. 10) whose distance from the photoelectric conversion unit is larger than a distance from the photoelectric conversion unit to the first inner-layer lens (the limitation is understood met in fig. 10), and 
an on-chip microlens (on-chip lens 72, fig. 10) whose distance from the photoelectric conversion unit is larger than the distance from the photoelectric conversion unit to the second inner-layer lens (limitation is understood met in fig. 10); 

and a first positional difference between a center position of the first inner-layer lens and a center position of the photoelectric conversion unit, a second positional difference between a center position of the second inner-layer lens and the center position of the photoelectric conversion unit, and a third positional difference between a center position of the on-chip microlens (this limitation is understood met, as it merely defines the first, second and third positional differences, fig. 10).

However, neither in fig. 10, nor in any other figures or disclosure of Yoshiba the limitation of, the center position of the photoelectric conversion unit satisfy the following relationship: the second positional difference<the first positional difference<the third positional difference – is not found. Although there appears to be no reason to ascertains that the above relationship as a mere design choice. Applicant clearly describes the advantage of arranging inner lens 303 and 304, w.r.t. microlens layer 306 in this specific lateral shift relationships so that luminous flux is properly condensed on the photoelectric conversion units.

Therefore, based on the aforementioned reason(s) claim 1 is allowed. 
Claim 9 recites similar strict positional difference relationship like claim 1, and allowed for same/similar reason(s), as stated above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661